                                           Case 2:18-cv-01747-RFB-GWF Document 34 Filed 12/18/18 Page 1 of 2



                                       1   RICHARD L. PEEL, ESQ.
                                           Nevada Bar No. 4359
                                       2   ERIC B. ZIMBELMAN, ESQ.
                                           Nevada Bar No. 9407
                                       3   PEEL BRIMLEY LLP
                                           3333 E. Serene Avenue, Suite 200
                                       4   Henderson, Nevada 89074-6571
                                           Telephone: (702) 990-7272
                                       5   Facsimile: (702) 990-7273
                                           rpeel@peelbrimley.com
                                       6   ezimbelman@peelbrimley.com
                                           Attorneys for Plaintiff
                                       7   BRAHMA GROUP, INC.
                                       8

                                       9                               UNITED STATES DISTRICT COURT

                                      10                                        DISTRICT OF NEVADA
                                           BRAHMA GROUP, INC., a Nevada                CASE NO.: 2:18-CV-01747-RFB-GWF
                                      11   corporation,
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                      12                          Plaintiff,
    HENDERSON, NEVADA 89074




                                           vs.
        PEEL BRIMLEY LLP




                                      13
                                           TONOPAH SOLAR ENERGY, LLC, a                STIPULATION AND ORDER
                                      14   Delaware limited liability company; DOES    EXTENDING DEADLINE TO FILE
                                           I through X; and ROE CORPORATIONS I         REPLY TO PLAINTIFF’S MOTION TO
                                      15   through X,                                  STAY DISCOVERY PENDING
                                                                                       DETERMINATION OF DISPOSITIVE
                                      16                          Defendants.          MOTION [ECF 29]
                                      17
                                           TONOPAH SOLAR ENERGY, LLC a
                                      18   Delaware limited liability company; DOES
                                           I through X; and ROE CORPORATIONS I
                                      19   through X,

                                      20                          Counterclaimant,

                                      21   vs.

                                      22   BRAHMA GROUP, INC., a Nevada
                                           corporation
                                      23
                                                                  Counter-defendant.
                                      24

                                      25          Plaintiff/Counter-Defendant BRAHMA GROUP, INC. (“BGI”) and Defendant/Counter-

                                      26   Claimant TONOPAH SOLAR ENERGY, LLC (“TSE”) by and through their respective counsel

                                      27   stipulate and agree as follows:

                                      28   ///
                                           Case 2:18-cv-01747-RFB-GWF Document 34 Filed 12/18/18 Page 2 of 2



                                       1          WHEREAS, BGI filed a Motion to Stay Discovery Pending Determination of Dispositive

                                       2   Motion (“Motion”) on November 28, 2018 [ECF 29];

                                       3          WHEREAS, the Court set a hearing date of December 27, 2018 at 1:30 p.m. as ECF 30;

                                       4          WHEREAS, TSE filed its Opposition to the Motion on December 12, 2018 as ECF 32;

                                       5          WHEREAS, BGI’s Reply is due on December 17, 2018;

                                       6          WHEREAS, due to a scheduling conflict involving BGI’s counsel, TSE has agreed to

                                       7   extend the deadline for BGI to file its Reply to the Motion through Friday, December 21, 2018;

                                       8          IT IS THEREFORE STIPULATED AND AGREED that BGI’s Reply to the Motion

                                       9   shall be due on December 21, 2018.

                                      10          IT IS SO STIPULATED this ____ day of December, 2018.

                                      11
(702) 990-7272 ♦ FAX (702) 990-7273
 3333 E. SERENE AVENUE, STE. 200




                                           PEEL BRIMLEY LLP                               WEINBERG, WHEELER, HUDGINS,
                                      12
    HENDERSON, NEVADA 89074




                                                                                          GUNN & DIAL, LLC
        PEEL BRIMLEY LLP




                                      13
                                                   /s/ Cary B. Domina, Esq.                      /s/ Colby L. Balkenbush, Esq.
                                      14   Richard L. Peel, Esq. (4359)                   D. Lee Roberts, Jr., Esq. (8877)
                                           Eric B. Zimbelman, Esq. (9407)                 Colby L. Balkenbush, Esq. (13066)
                                      15   Cary B. Domina, Esq. (10567)                   6385 S. Rainbow Blvd., Suite 400
                                           3333 E. Serene Avenue, Suite 200               Las Vegas, NV 89118
                                      16   Henderson, NV 89074-6571
                                           Telephone: (702) 990-7272                      Telephone: (702) 938-3838
                                      17   rpeel@peelbrimley.com                          lroberts@wwhgd.com
                                           ezimbelman@peelbrimley.com                     cbalkenbush@wwhgd.com
                                      18   cdomina@peelbrimley.com                        Attorneys for Defendant/Counterclaimant
                                           Attorneys for Plaintiff/Counter-Defendant      Tonopah Solar Energy, LLC
                                      19   Brahma Group, Inc.
                                      20
                                      21                                               ORDER

                                      22          IT IS SO ORDERED this _____
                                                                        19th day of December, 2018.

                                      23

                                      24
                                                                                       _________________________________________
                                      25                                               UNITEDU.S DISTRICT
                                                                                               STATES       COURT JUDGE
                                                                                                       MAGISTRATE    JUDGE

                                      26
                                      27

                                      28



                                                                                       Page 2 of 2
